—Judgment unanimously affirmed. Memorandum: Defendant’s contention that certain issues of fact were removed from the jury’s consideration by Supreme Court in its charge is not preserved for our review (see, CPL 470.05 [2]). In any event, any error is harmless (see, People v Brewington, 145 AD2d 962, 963, lv denied 74 NY2d 661; see also, People v Dudley, 201 AD2d 664, lv denied 83 NY2d 871). The facts to which the court referred do not es*840tablish any element of the crime charged (cf., People v Mason, 219 AD2d 681; People v Creeden, 210 AD2d 422, 424). (Appeal from Judgment of Supreme Court, Monroe County, Wisner, J. — Criminal Mischief, 3rd Degree.) Present — Green, J. P., Hayes, Hurlbutt and Lawton, JJ.